DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
3.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show element 22 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
4.	Claim 18 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternatively only.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2-4, 7, 9, 14, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 2, 4, 7, 9, 14, 16 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the scope of "substantially a mirror image, align, rectangular, cylindrical and circular" are not clear.
II- Claim 18 is unclear because it depends on two different claims. For the purpose of this Office action, claim 18 will be treated and examined as two dependent claims (18A and 18B). The first one depends on claim 16 and the second one depends on claim 10. Note: claim 18 will be examined as best understood by the examiner.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 10, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Klatt et al. (CA3093786) in view of Stolzman 6,050,545.
Klatt et al. disclose a valve assembly coupling system for intermediate bulk containers (12) having a tank outlet and an outer end with an annular seal positioning wall extending from the outer end around the outlet orifice as seen in Figure 3, which comprises a valve assembly (10) adapted to be coupled to the tank outlet (11), the valve assembly including an inlet end region defining an inlet orifice as seen in Figure 3, the inlet end region comprising: a rearwardly facing seal surface as seen in Figure 5; an inlet annular seal positioning wall extending from the inlet end region around the inlet orifice the inlet annular seal positioning wall adapted to be telescopingly mated with the outlet annular seal positioning wall as seen in Figure 5; an O-ring seal (30) positioned adapted to be positioned between the inlet end region and the outer end and adapted to be positioned between the outlet annular seal positioning wall and the inlet annular seal positioning wall as seen in Figure 5, a screw cap (26). Klatt et al. lack that a split ring collar joined by fasteners and rotatably positioned around the inlet end region and adapted to couple the inlet end to the outer end. Stolzman teaches the use of a split ring collar (132) joined by fasteners and rotatably positioned around an inlet end region of a bulk container valve (10), the collar having interior threads (138) and texture on the outer surface (the projection around element 136 in Figure 3 forms the texture), the container valve includes a ball valve (40).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the valve assembly coupling system of Klatt et al. by including the split ring collar taught by Stolzman, in order to avoid turning the entire valve while connecting to the container. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the valve assembly coupling system of Klatt et al. by including the ball valve taught by Stolzman, in order to have a valve that is compact and can be opened and closed quickly.
10.	Claims 16-17, 18A are rejected under 35 U.S.C. 103 as being unpatentable over Klatt et al. (CA3093786) in view of Stolzman 6,050,545 as applied to claim 10 above, and further in view of Oltman et al. 2014/0251474.
Klatt et al-Stolzman in combination have taught all the features of the claimed invention except that an outlet adaptor adjacent the outlet end and configured to form a leak resistant seal therebetween, the adaptor includes a grated ball seat. Oltman et al. teach the use of an outlet adaptor (36) housing a ball (16) of a valve (10), a grated ball seat (108).
 It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the valve assembly coupling system of Klatt et al. and Stolzman to have the outlet adaptor including the ball and the grated ball seat taught by Oltman et al., in order to prevent back flow into the container.
Allowable Subject Matter
11.	Claims 1, 5-6, 8  are allowed.
12.	Claims 2-4, 7, 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
13.	Claims 11, 13, 18B are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754